DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.
 
3. 	Claims 1, 2, 4, 5, 7-20, 23-53 are pending upon entry of amendment filed on 12/15/20.

Claims 1, 2, 4, 5, 7-17 and 36-53 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 18-20 and 23-35 are under consideration in the instant application.

4.	The oath filed on 8/4/20 has been acknowledged.

5.	Applicant’s submission of IDS filed on 12/15/20 has been considered.

6.	Upon further consideration, the rejections of record have been withdrawn and the following new grounds of rejections are set forth.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 18-20, 24, 25, 29-32, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2011/0060290 (newly cited).

The ‘290 publication teaches prefilled syringes with closed stopper having no or minimized headspace ([0084-0086], [0093-0095]).  The storage time includes at least 1 month between 15-45oC ([0087]) and the antibody formulation comprises amino acid, salt and buffer ([193-195]).
Further, the ‘290 publication teaches that the prefilled syringe with stopper showed no visible particles as well as subvisible particles ([221, 237, 261], Fig 4, claims 1-27).

Moreover, the ‘290 publication teaches how syringe is being filled ([209-213]) with zero headspace.

In addition, given that the ‘290 publication teaches that there were “no subvisible particles” in 1ml sample ([258-261, Fig4]), it meets the limitations of claim 18 having “less than about 6000 subvisible particles less than or equal to 10um in size per 0.8ml and less than about 600subvisible particles less than or equal to 25um size per 0.8ml”.  The prior art 1ml sample is larger than the claimed 0.8ml and “no subvisible particles” means no regardless of the sizes.  Fig 4 confirms the absence of subvisible particles at 10um or 25um ranges.  Therefore, the reference teachings anticipate the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 18-20, and 23-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 8,916,157 (of record) in view of U.S. Pub. 2011/0060290 (newly cited).

The ‘157 patent teaches pharmaceutical formulations comprising adalimumab 1-150mg/ml, buffer including histidine at pH 6 (col. 13-14) and addition of polyol, amino acid and/or NaCl (col. 15-16).  The ‘157 patent teaches the sterile filtration of formulations and microbial growth in terms of subvisible particles in Table 2 (see co. 15, 23).  Given that there is no microbial growth and the subvisible particles are less than 6000, it meets the limitations of claim 18.

Moreover, the ‘157 patent teaches that the antibody is isotonic (col. 7) and the specific doses for treatment (col. 16). 

The disclosure of the ‘157 publication differs from the instant claimed invention in that it does not teach the use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.



One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

13.	Claims 18-20 and 23-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-30 of U.S. Application No. 15/492,999 in view of U.S. Pub. 2011/0060290 (newly cited).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘999 application recites a container with a stopper with zero headspace.

The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

14.	Claim(s) 18-20 and 23-35 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-9 of U.S. Pat. 9,782,480 in view of U.S. Pub. 2011/0060290 (newly cited).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer, amino acids and/or polyol. 

The claims of the ‘480 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.


One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

15.	Claim(s) 18-20 and 23-35 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-9 of U.S. Pat. 9,731,009 in view of U.S. Pub. 2011/0060290 (newly cited).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer, amino acids and polyol. 

The claims of the ‘009 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.




Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer, amino acids and polyol. 

The claims of the ‘507 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

17.	Claim(s) 18-20 and 23-35 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-9 of U.S. Pat. 9,737,600 in view of U.S. Pub. 2011/0060290 (newly cited).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer, amino acids and polyol. 

The claims of the ‘600 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 


 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

18.	Claim(s) 18-20 and 23-35 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-9 of U.S. Pat. 9,731,008 in view of U.S. Pub. 2011/0060290 (newly cited).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer, amino acids and polyol. 

The claims of the ‘008 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.



Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer, amino acids and polyol. 

The claims of the ‘415 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 
The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

20.	No claims are allowable.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Yunsoo Kim
Patent Examiner
Technology Center 1600
March 10, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644